Russell, J.
The court did not err in overruling the certiorari. The only issue was as to the terms of the contract of rental and sale. It was undisputed that the defendant in error sold 'to the plaintiffs in error a stock of merchandise and rented to them a storehouse, and subsequently purchased from them various articles of merchandise, as' to the sum total of which the parties agreed. According to the testimony of the defendant in error, there was an express agreement that his indebtedness to the plaintiffs in error for merchandise, if any, was to be credited upon the notes they had given him, with the stipulation that, up to the amount of the account due by him, there was to be a deduction pro tanto from the interest accruing upon the notes, but that his rental should be paid monthly. If the jury believed this testimony, the defendant in error had the right to sue out the distress warrant. And as the finding of the jury was supported by some evidence, and there was no error of law on the trial, the judge of the superior court did not err in refusing another trial. Judgment affirmed.